Citation Nr: 1004378	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for upper back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to 
February 1971.

This matter originally came to the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Board hearing in May 2008; the 
transcript is of record.  In September 2008, the Board 
remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative contends that the Board's 
previous remand instructions were not followed and that 
another remand is necessary to properly develop the 
Veteran's claim.

Specifically, the representative notes that the Board's 
remand instructed the RO to obtain a release from the 
Veteran to allow VA to obtain treatment records since 1991 
from Donald S. La Casto D.C. CCSP; that the Veteran 
apparently submitted the requested release in December 2008; 
that the RO did not request the records from Dr. La Casto; 
and that the February 2009 VA examination report was 
therefore completed without a review of Dr. La Casto's 
records.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are 
neither optional nor discretionary.  See e.g. Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board agrees that another remand is necessary in order 
to address the deficiencies noted by the Veteran's 
representative.  Unfortunately, as the release (VA-Form 21-
4142) completed by the Veteran in December 2008 expired 
after 180 days, he must be contacted again and requested to 
provide another release before the RO can obtain Dr. La 
Casto's records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he complete another VA Form 21-4142 
authorizing VA to obtain records from La 
Casto Chiropractic Center from 1991 to the 
present.  After securing the Veteran's 
release, obtain the records from Dr. La 
Casto.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  If deemed relevant after review of the 
records received from Dr. La Casto, return 
the claims folder to the VA physician who 
conducted the February 2009 examination of 
the Veteran and request that the examiner 
review Dr. La Casto's records and provide 
an addendum to the February 2009 VA 
examination report reflecting review of 
those records.

3.  After completion of the above, review 
the record and determine if the claim can 
be granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


